Motion for leave to appeal as a poor person granted insofar as to permit the appeal to be heard on the original record, without printing the same, except that a certified copy of the indictment shall be substituted in place of the original indictment, and upon typewritten or mimeographed appellant’s points, on condition that the appellant serves one copy of the typewritten or mimeographed appellant’s points upon the District Attorney, Bronx County, and files 6 typewritten or 19 mimeographed copies of appellant’s points, together with the original record, with this court and on the further condition that the appeal be perfected and noticed for argument for a term on or before the March 1961 Term of this court. Anthony F. Marra, Esq., of 100 Centre Street, New York, New York is assigned as counsel for the appellant for the purposes of the appeal. Concur — Botein, P. J., Breitel, Stevens and Eager, JJ.